IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-59,427-12


IN RE DAVID RODRIGUEZ SALINAS, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 2010CR7306W1 IN THE 290TH DISTRICT COURT
FROM BEXAR COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 290th District Court of Bexar County, that the trial court entered an order designating issues,
ordering Relator's trial counsel to submit an affidavit responding to Relator's habeas allegations, and
that the habeas application was forwarded to this Court without Relator ever receiving a copy of trial
counsel's affidavit.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Bexar
County, is ordered to file a response as to whether copies of all pleadings, affidavits, and orders filed
relating to Relator's habeas application were mailed or delivered to Relator, and if not, why not. If
such documents have been mailed or delivered to Relator, the clerk shall submit proof of the date
upon which such documents were mailed or delivered.  This application for leave to file a writ of
mandamus shall be held in abeyance until Respondent has submitted the appropriate response.  Such
response shall be submitted within 30 days of the date of this order.


Filed:  August 21, 2013
Do not publish